Citation Nr: 0721017	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  05-33 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for carpal tunnel 
syndrome of the right upper extremity.  

2.  Entitlement to service connection for carpal tunnel 
syndrome of the left upper extremity.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran had active duty service from February 1976 to 
December 2002.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from January 2004 and November 2005 rating decisions 
by a Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The veteran testified during a videoconference Board hearing 
in April 2007.  A waiver of initial RO review of newly 
submitted evidence was received in April 2007.  


FINDINGS OF FACT

1.  Carpal tunnel syndrome of the right upper extremity is 
related to service.

2.  Carpal tunnel syndrome of the left upper extremity is 
related to service.  


CONCLUSIONS OF LAW

1.  Carpal tunnel syndrome of the right upper extremity was 
incurred in or aggravated by the veteran's active duty 
service, and it may be presumed to have been incurred in or 
aggravated by such service.  38 U.S.C.A. §§ 1101, 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2006).

2.  Carpal tunnel syndrome of the left upper extremity was 
incurred in or aggravated by the veteran's active duty 
service, and it may be presumed to have been incurred in or 
aggravated by such service.  38 U.S.C.A. §§ 1101, 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issues before the Board involve claims of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veterans who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
organic diseases of the nervous system, are presumed to have 
been incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

A careful review of the record shows that the veteran is 
entitled to service connection for bilateral carpal tunnel 
syndrome.  VA medical records from the 2000s reflect 
treatment for bilateral carpal tunnel syndrome.  While the 
veteran has claimed that she never sought treatment in 
service for the disorder, she was treated for the disability 
shortly after separation.  VA medical records reveal that in 
October 2003 the veteran had diagnoses of right hand 
paresthesias.  It is noteworthy that although the examiner 
stated that it cannot be said whether or not the veteran had 
the disorder in service, he did explain that this condition 
may occur for some time and waxes and wanes in severity.  
November 2003 electrodiagnostic studies at Wilford Hall 
Medical Center concluded that the veteran had neuropathies at 
the wrist bilaterally, moderate on the right and mild on the 
left.  A November 2005 VA medical record reflects diagnoses 
of bilateral carpal tunnel syndrome.  An April 2007 opinion 
from the veteran's private doctor asserts that the veteran 
had a diagnosis of right carpal tunnel syndrome in April 
2003.  The examiner opined that since carpal tunnel syndrome 
is a repetitive stress disorder and in view of the very short 
time to development of symptoms after retiring from service, 
it is logical to assume that the veteran's problem likely 
started while on active duty and just became manifest after 
retirement.  

In sum, the veteran's bilateral carpal tunnel syndrome is 
related to service.  Within her first post-service year the 
veteran was treated for the disorder.  A private medical 
doctor has indicated that in the veteran's case her carpal 
tunnel syndrome is related to service and the remaining 
evidence of record discussed above does not contradict this 
conclusion.  Thus, the totality of the evidence, including 
the diagnoses and treatment of the disorder shortly after 
service, suggests that there is a causal relationship between 
the veteran's service and her bilateral carpal tunnel 
syndrome.  Therefore, in giving the veteran the benefit of 
the doubt, the Board finds that service connection is 
warranted for carpal tunnel syndrome of the right and left 
upper extremities.  38 U.S.C.A. § 5107(b).  

In closing, the Board acknowledges the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002) and implementing regulations at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Board also 
acknowledges that various judicial decisions have addressed 
the notice and assistance requirement of VCAA.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002); Huston v. Principi, 17 
Vet. App. 195, 202 (2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003).  During the pendency of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims issued 
a decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), providing further 
guidance on VCAA notice requirements.  However, with regard 
to the benefit being granted by the Board in this decision, 
the Board need not consider the question of VCAA compliance 
at this juncture since there is no detriment to the veteran 
in light of the favorable disposition.  




ORDER

Entitlement to service connection for carpal tunnel syndrome 
of the right upper extremity is granted.  

Entitlement to service connection for carpal tunnel syndrome 
of the left upper extremity is granted.  



____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


